DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 11/25/2020. Claims 1-10 are pending and examined below. 

Election/Restrictions
Claims 11-23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 the claim recites the limitation “wherein the step of ensuring the skin temperature of the maternal abdomen does not rise to unsafe levels comprises keeping the skin temperature at or below about 44, 43, 41 or 40 degrees Celsius”. However, such language creates indefiniteness as one cannot with certainty ascertain the metes and bounds of the claim. Specifically the term “about” creates indefiniteness as there is nothing in the Specification to provide any indication as to what range is specifically covered by the term “about” (see MPEP 2173.05(b)(iii)). As such the claim is indefinite. 
For the purpose of examination Examiner interprets the claim to recite “less than or equal to 44 degrees Celsius”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180070871 A1 (cited in IDS dated 03/31/2021, hereinafter referred to as “Ray”).
Regarding claim 1, Ray, a system/method for trans-abdominal fetal oximetry, teaches a method for safely determining a fetal blood oxygenation level (abstract; Figures 4A-B), comprising:
activating at least one light source with at least two distinct wavelengths of light on an abdomen of a pregnant mammal to direct light into a maternal abdomen toward a fetus (paragraphs [0123]-[0135], [0140]; Figures 4A-B);
receiving a set of mixed signals from a set of photodetectors positioned at different locations on the maternal abdomen from reflected light that traverses maternal tissue or maternal and fetal tissue (paragraphs [0123]-[0135], [0140]; Figures 4A-B);
determining the fetal blood oxygenation level by performing computations on a composite fetal signal produced from the mixed signals (paragraphs [0123]-[0135], [0140]; Figures 4A-B); and
ensuring a skin temperature of the maternal abdomen does not rise to unsafe levels due to the activation of the at least one light source (paragraph [0100]).
Regarding claim 2, Ray teaches further comprising mounting the at least one light source and the set of photodetectors in a probe fashioned for placement on the maternal abdomen of the pregnant mammal (paragraphs [0018]-[0025]; as shown in Figures 2C, 3A, 3D).
Regarding claim 3, Ray teaches wherein the probe comprises a temperature sensor that provides a measurement of the skin temperature of the maternal abdomen (paragraphs [0018]-[0025]; as shown in Figures 2C, 3A, 3D).
Regarding claim 4, Ray teaches further comprising enhancing convection air-flow around the at least one light source to remove heat (teaches an adjustable strap (thus capable of adjusting the airflow around the light source); paragraph [0079]).
Regarding claim 6, Ray teaches wherein the step of ensuring the skin temperature of the maternal abdomen does not rise to unsafe levels comprises adaptively reducing strength of a drive current to the at least one light source (can adjust the intensity of one or more light sources; paragraph [0100]).
Regarding claim 7, Ray teaches wherein the step of ensuring the skin temperature of the maternal abdomen does not rise to unsafe levels comprises adaptively reducing a duty cycle of a drive current to the at least one light source (paragraph [0100]).
Regarding claim 8, Ray teaches wherein the step of ensuring the skin temperature of the maternal abdomen does not rise to unsafe levels comprises activating the light source less frequently to determine the fetal blood oxygenation level (can turn off/adjust a frequency of one or more light sources; paragraph [0100]).
Regarding claim 10, Ray teaches further comprising utilizing maternal heart rate, fetal heart rate, and uterine contraction inputs from an electronic fetal monitor to present a unified indication of fetal health (paragraphs [0067]-[0068], [0181]-[0183]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray as applied to claim 2 above, and further in view of US 20100030041 A1 (hereinafter referred to as “Bruinsma”).
Ray teaches the limitations of claim 2 as discussed above.
Regarding claim 5, Ray does not explicitly teach further comprising providing heat sinks on the probe to dissipate heat.
However, Bruinsma, a multi-stream emitter for noninvasive measurement of blood constituents, teaches further comprising providing heat sinks on the probe to dissipate heat (paragraph [0050], [0123]-[0125]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ray, to have a heat sink on the probe, as taught by Bruinsma, because doing so provides a means to dissipate heat.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray as applied to claim 1 above, and further in view of US 6356774 B1 (hereinafter referred to as “Bernstein”).
Ray teaches the limitations of claim 1 as discussed above.
Regarding claim 9, wherein the step of ensuring the skin temperature of the maternal abdomen does not rise to unsafe levels comprises keeping the skin temperature at or below a threshold (paragraph [0022], [0100]-[0102]); but does not explicitly teach the threshold being about 44, 43, 41 or 40 degrees Celsius.
However, Bernstein, an oximeter sensor, teaches to have the threshold being about 44, 43, 41 or 40 degrees Celsius (column 12, lines 17-29). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bernstein, to have a temperature threshold of 41.5 degree Celsius, as taught by Bernstein, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791